El Juez Presideute Señor del Turo,
emitió la opinión del tribunal.
Amelio Cortés demandó a la Sucesión de Juan Palén compuesta de las personas que arriba se indican, en cobro de cuatro mil dólares.
Alegó que el día 24 de diciembre de 1925 Juan Palén recibió de doña Francisca Palén la dicba suma, comprome-tiéndose a pagarle el 30 de junio de 1926, suscribiendo al -efecto y entregando a doña Francisca la siguiente obligación:
“Diciembre 24, 1925. — Debo y pagaré a Doña Francisca Palén, la cantidad de cuatro mil dólares, los que le pagaré el día 30 de junio de 1926. Y para que conste le firmo el presente aquí en Are-cibo a 24 de diciembre de 1925. — Firmado, Juan Palén. — Son $4,000.”
Y alegó ademáis que en abril de 1926 doña Francisca le «cedió y traspasó el referido documento por valor recibido; *362que Juan Palén falleció en mayo de 1926, y que la obligación, está vencida y no le ha sido satisfecha ni en todo ni en parte.
Los demandados en sn contestación negaron la deuda de sn cansante para con doña Francisca Palén, negando además qne sn cansante suscribiera el' documento transcrito en la demanda y que dicho documento fuera cedido y traspasado al demandante.
Como defensa alegaron que doña Francisca era hermana de Juan Palén y vivía de balde desde hacía años una casa dé sn hermano; qne Palén tenía un comercio importante, prestaba dinero y durante los ultimo seis años atendía a la manutención de su hermana y sn familia, habiendo dejado al fallecer más de veinte mil dólares; qne otorgó testamento y como nada dejara en él a su hermana ésta le pidió qne le regalara algún dinero para comprar1 una casita lo qne le prometió Palén y como muriera sin cumplir sn promesa doña Francisca y sn esposo “han pretendido figurar el préstamo qne dicen constar en el simulado y falso pagaré transcrito en la demanda” y que como doña Francisca “no se atreviera cobrar directamente a los demandados fel susodicho falso y simulado pagaré inserto en la demanda de este pleito, se puso de acuerdo con el demandante para qne éste apareciera como cesionario, a pesar de qne ambos saben qne esa obliga-ción es apócrifa.”
Los demandados formularon ademáis una contrademánda alegando la falsedad del documento a que se ha venido haciendo referencia y solicitando de la corte un pronuncia-miento específico sobre el particular.
Así las cosas fué el pleito a juicio. Ambas partes prac-ticaron prueba y la corte finalmente dictó sentencia decla-rando la demanda, sin lugar y con lugar la contrademanda y en su consecuencia nulo por simulado el pagaré otorgado el 24 de diciembre de 1925 por Juan Palén a favor de Francisca Palén por la suma de cuatro mil dólares, con las costas a la demandante.
*363No conforme la demandante apeló para ante este tribunal señalando en su alegato varios errores que pueden reducirse a uno: error en la apreciación de las pruebas.
Para fundar su fallo el juez sentenciador emitió una opinión que contiene el análisis de la prueba. Es así:
“El pagaré de que se trata es por cuatro mil dólares, venciendo el 30 de junio de 1926. El día 7 de abril de 1926 aparece traspasado al demandante por la suma de tres mil quinientos dólares. El deu-dor, Juan Palén, murió en mayo de 1926, un mes antes del aludido traspaso y un mes después de la fecha fijada para vencerse el pagaré. Palén era comerciante de buen crédito establecido en Arecibo, con bienes y fondos suficientes en el Banco Comercial para atender una obligación de esa naturaleza.
“Un examen cuidadoso de las pruebas en este caso revela que en el alegato traspaso que del pagaré objeto de esta demanda hizo Francisca Palén al aquí demandante no medió causa cierta. Gabriel Te-rraza, testigo del demandante y esposo de la Palén, declaró que el traspaso del pagaré de $4,000.00 se hizo por $3,500.00 porque nece-sitaba dinero con motivo de la ejecución de una finca que le seguía el Banco Comercial, y que el documento se traspasó por precio que se satisfizo a varios plazos. El documento, sin embargo, establece que la cesión se efectúa por la suma de $4,000.00, que confiesa haber reci-bido. Siguiendo al testigo, llama la atención que la necesidad ur-gente de enajenar un pagaré de $4,000.00 por $3,500.00 que vencía eiucuentitrés días más tarde, para evitar la ejecución de una propie-dad se hiciera en las circunstancias en que lo fué. Que esa manifes-tación no era reflejo de la realidad lo demuestra que el propio tes-tigo declaró más tarde que el importe de esa enajenación ‘lo guarda, que no lo necesita, que no está depositado,’ aunque acto seguido ma-nifestó que ‘está invertido en varias cosas, en terrenos,’ sin explicar sus anteriores manifestaciones con respecto a la necesidad de tras-pasar el pagaré para evitar una ejecución. Declaró que empleó los $3,500.00 y que su esposa ‘tiene conocimiento de eso,’ pero ésta, la propia Francisca Palén, declaró que ella no sabe en qué se empleó ese dinero. Por su propio peso cae de su base la teoría de que la enajenación del pagaré se debió a la necesidad que por dinero in-mediato tenía Francisca Palén, según el demandante. Éste, en la silla de testigos, manifestó que adquirió ese pagaré; y el testigo Juan Candelaria, aunque su declaración no es muy satisfactoria en cuanto a otros extremos, manifestó terminantemente que el mismo deman-*364danto le hizo saber a presencia de Miguel A. Ramos refiriéndose al traspaso que ‘él (Cortés) no llevaba nada en eso, que lo hacía por ayudar a Gabriel Terraza.’ Ramos no declaró porque ha fallecido, pero el demandante admite que tuvo una conversación con Ramos en presencia de Candelaria sobre el asunto si bien que no hizo esas ma-nifestaciones. La Corte cree, por todas las circunstancias, que sí las hizo.
“El demandante declaró que él vió a Palén en su lecho de en-fermo y. le habló del pagaré y que Palén asintió a que lo adquiriera.. Si a Palén le obseeionaba la idea de que su hermana tuviera una casa como se observará más adelante, no se explica que Palén, teniendo bienes suficientes para cubrir la suma envuelta, asintiera a una tran-sacción en que su hermana perdía quinientos dólares, cuando el pa-garé vencía muy poco tiempo después. Pero es que la viuda de Palén declaró enfáticamente, con todo viso de verdad, que ella nunca, vió al demandante en su casa visitando al enfermo, y que la primera vez que le veía era en el momento de declarar.
“Las pruebas revelan, además, que en el' otorgamiento de este pagaré por Juan Palén a favor de su hermana Francisca tampoco medió causa cierta, y que este hecho le- constaba al demandante. Gabriel Terraza declaró que él y Juan Palén tenían una casa de co-mercio que hubieron de liquidar; que quedaron adeudando $18,000.00; que para el pago de esa suma hipotecó todas sus fincas; que Juan Palén quedóle debiendo $8,000.00, por los cuales otorgó dos. pagarés, cada uno 'de $4,000.00, pagarés que tuvieron varios vencimientos y prórrogas; que uno de esos pagarés, el de objeto de este pleito, se hizo a nombre de su esposa porque así se lo pidió Juan Palén que quería que ‘le dejara ese dinero a ella’, ‘que deseaba que fuera para su esposa (Francisca Palén) para comprarle una casita a ella, al morir (Juan Palén),’ Francisca Palén dice que ella no sabe cómo se hicieron las negociaciones, pero sí sabe que fué Gabriel Terraza, su esposo, el que propuso que ‘los pagarés se hicieran a su nombre, por-que mi esposo quiso que se hicieran a nombre mío.’
“Es nuestra firme creencia que Juan Palén nada debía a su her-mana, es decir que no hubo causa ciex-ta en la libración del pagaré. Tan pronto Palén y Terraza liquidaron su casa comercial, Palén se estableció de nuevo. Puso su comercio cerca- de la Plaza del Mer-cado. Trabajó con fortuna. Se hizo de ‘muchos bienes,’ según Te-rraza. Tuvo cuenta corriente en el Banco Comercial con un mo-vimiento de miles de pesos’, según el testigo Iglesias, pagador del Banco. No se px*eocupó nunca por pagar el documento hecho a *365favor de su hermana. Un mes antes de su muerte, al traspasarse el documento al demandante con una pérdida de quinientos dólares, Juan Palén tenía capital suficiente para honrar el documento. Si bien Palén dijo al Notario Zeno que él le debía esa suma a su her-mana, la Corte se explica esa conducta de Palén. ill debía gratitud a su hermana que le estaba criando un hijo natural y siempre tuvo la idea de asegurarle a su hermana la propiedad de una casa y véase que Gabriel Terraza habla de la insistencia de Palén en extender el pagaré a favor de ella ‘para que comprase una casa, si él moría.’ Y se observa que a pesar de hablarse de dos pagarés, Francisca Palén declaró repetidas veces que su hermano ‘no le debía nada más que cuatro mil dólares;’ y que tenía ese dinero ‘para comprar una casa.’ ” "
Aunque podemos explicarnos la sentencia de la corte y quizá haya algo de verdad en ella, un examen cuidadoso y repetido de los autos nos lleva a concluir que la prueba de la simulación no es bastante para destruir la presunción de verdad que lleva consigo el documento, cuya autenticidad está fuera de dudas, y lo declarado por las personas directamente relacionadas con la transacción.
El primer testigo que declaró fué el demandante mismo. Es comerciante en Arecibo, socio gestor de la casa Marqués-Hermanos, Tesorero de la Plata Sugar Co. y de la Soller Sugar Co., devengando mil dólares anuales por cada una de las tesorerías, conoce a doña Francisca Palén y tuvo con ella el negocio de la cesión del pagaré por medio de su esposo Gabriel Terraza. Este le dijo que necesitaba dinero para cancelar una hipoteca y le dió tres mil quinientos dólares por el pagaré. Antes de cerrar el negocio habló con el propio Juan Palén quien estuvo conforme. Contestando a repre-guntas del abogado de los demandados dijo que vió a Palén en su casa cuando estaba ya enfermo; que entregó a Terraza $1,750 en abril, $1,500 en mayo y el resto en junio; que Terraza es empleado de la Plata Sugar Co. y de la Soller Sugar Co., ganando $75 mensuales en cada una. El contra-interrogatorio fué largo. El testigo no incurrió en contra-dicciones y explicó cuanto se le pedía.
*366Luego declararon los Sres. Eduardo Yglesias Jordán, pagador del Banco Comercial de Puerto Rico, Sucursal de Arecibo, y Alfonso- Alfonzo, Sub-gerente del propio banco con el cual tuvo negocios por años Juan Palén, y de modo terminante reconocieron como de Juan Palén la firma que aparece al pie del pagaré. Este fué entonces admitido como prueba, con la oposición de los demandados.
El siguiente testigo fué el abogado y notario Gustavo Zeno Sama que expresó, copiando sus exactas palabras:
“Sí, señor; algún pagaré. Precisamente al otro día que fué a hablarme para que le preparara su testamento' me ordenó que le hi-ciera un pagaré por cuatro mil dólares a favor de su hermana Francisca Palén y mientras escribía el pagaré en la maquinilla me dijo, que le adeudaba a esa señora una suma igual y le había suscrito otro pagaré.”
Palén murió. De él queda el pagaré por él firmado que habla por sí mismo y lo dicho por el notario Sama que fué admitido sin objeción. La obligación no había sido satis-fecha. El demandante presentó así a la corte, prima facie, un caso completo. Pero hizo más el demandante. Presentó como testigo a Gabriel Terraza Ferrer. Dijo que necesitando dinero con motivo de la ejecución de una finca que se le estaba haciendo por el Banco Comercial, negoció el pagaré con el demandante con el consentimiento de su esposa. El demandante le dió tres mil quinientos dólares en varios plazos. Explica el origen del pagaré. Fué socio de Palén en el comercio. Liquidaron quedando a deber unos diez y ocho mil dólares y tuvo que hipotecar sus fincas para garantizar las deudas, aceptando de Palén dos pagarés que se fueron liquidando, renovando, poniendo a nombre de otras personas y últimamente el de cuatro mil dólares objeto del pleito se puso a nombre de su esposa “porque Juan Palén dijo que deseaba que fuera para mi esposa para que comprara una casa ella al morir.” Sometido a un hábil interrogatorio, resistió bien la prueba, a nuestro juicio.
*367¿Cuál fué la evidencia aportada por los demandados1? Como su primer testigo llamaron a declarar a Francisca Palén quien reconoció el testamento otorgado por su hermano en el que nada le dejó. Reconoció también que vivía una casa de su hermano sin pagar alquiler pero explica que con ella' vivía un niño hijo natural de su hermano a quien ella cuidaba. Repetidas veces contesta que la deuda representada por el pagaré era cierta y que su esposo autorizado por ella negoció el pagaré con el demandante.
Siguen las declaraciones de Frutos Palén y José Terraza. Hablan de los libros comerciales de Juan Palén en los que no aparecía la deuda consignada en el pagaré. También de la ayuda que- Palén prestaba a su hermana y de un regalo de una pianola que hizo a su sobrina, hija de su hermana.
José Alvarez, dependiente de Juan Palén, dice que éste enviaba a su hermana, un peso cincuenta centavos diarios y que cuando hablaba con doña Panchita (Francisca Palén) ésta le mostraba su gratitud hacia su hermano. No le habló d«e deudas. Sabe que doña Panchita cuidaba un hijo de su hermano. Gonzalo Acevedo conoció a Juan Palén como un comerciante que hacia la mayor parte de sus operaciones de contado; que tenía capital y dejó bienes al morir. A pre-guntas del abogado del demandante declaró que dejaría al fallecer como cuatro o cinco mil pesos de deudas.
Juan Candelaria declara que Juan Palén nada debía, a doña Francisca. Al pedírsele que explicara la razón de su dicho, contestó: “Trabajaba' desempeñadamente y hacía grandes compras. Cuando hacían una pequeña rebaja él pagaba de contado.” Se refirió a cierta conversación soste-nida por el demandante con Miguel Ramos, fallecido, en rela-ción con la cesión del pagaré en la que “dijó Cortés a Ramos que no llevaba nada en eso. Solamente que lo hacia por ayudar a Gabriel Terraza que estaba colocado allí.”
Gregoria Candelaria, la viuda de Juan Palén, una de las demandadas, declara que Francisca Palén “me dijo: en caso *368de que muera Juan, resulta que nosotras te consideramos como a él, porque se trata de la esposa de él; y lo quiero mucho a él, y hoy que muera, en las mismas condiciones que lo quiero a él quiero que nos llevemos nosotras según me llevé con él; y quiero que hoy por mañana que muera él, tú, sabes que-es el único ser que me ayuda a mí y quiero que tú . . . Quiso decirme que ella . . . — P.—No lo que quiso decir, lo que le dijo. — Que como no tenía donde vivir y la única ayuda era ese hermano, y en caso de que muriera le dejara la casa donde vivía ella, para ella acabar de educar a sus hijos y ayudarse. ’ ’
Dice que nada sabía, del pagaré y asegura que el deman-dante jamás estuvo en su casa durante la enfermedad de su marido.
Declaró también el abogado de los demandados Sr. Mer-cader sobre negociaciones que tuvo con Juan Palén expo-niéndole éste que quería comprar cierta casa para ayudar a su hermana; que Palén era hombre de negocios que pres-taba además dinero a módico interés; que el demandante estuvo varias veces en su bufete hablando de las deudas de la Sucesión Palén para con Marqués Hermanos pero no de la del pagaré; que Palén dejó al morir bienes, entre ellos más de mil cuatrocientos dólares en efectivo, etc.; que nada debía a su hermana. Repreguntado sobre esta afirmación, ocurrió lo que sigue:
“P. — Por qué manifiesta que nada se debía a Francisca Palén, por qué esa manifestación tan rotunda? — La bago porque conocía también el hecho de que este hombre fuera a suplicarme, que le vendiera la casa. — P.—Es ana deducción que hace? — De los hechos de haber ve-nido él a comprarme la casa y él dijo que le vendiera la casa. — P.— Es una deducción que saca? — Sí, señor; porque estaba en malas con-diciones su hermana y no tenía de qué vivir. ’ ’
Se aportaron ciertos documentos en relación con los bienes dejados al morir por Palén.
¿Puede esa prueba de los demandados tener la fuerza de *369destruir el caso prima facie del demandante? En manera alguna a nuestro juicio.
Los demandados no sólo alegaron que su causante nada debía, si que también que no había suscrito el pagaré. La prueba demostró de modo evidente que la firma de Juan Palén que aparece al pie del pagaré es genuina.
El hecho de que el documento rece que se traspasó por todo su valor de $4,000 y el demandante declare y Terraza admita que sólo fue por $3,500, no demuestra la inexistencia de la transacción. Si los testigos hubieran sido personas acostumbradas a mentir les hubiera sido muy fácil ajustar sus declaraciones a la letra del documento. Parece que prefirieron decir la verdad aunque surgiera la incongruencia advertida.
El hecho de que Terraza declarara como dice el Juez sen-tenciador en su opinión que guardaba el dinero y que luego dijera que lo había invertido, no es una contradicción abso-luta. Se puede guardar dinero ajeno en una caja o invir-tiéndolo sabiamente para que no esté ocioso y produzca. T que el segundo medio, cuando se hace en debida forma, es mejor, aparece maravillosamente ilustrado en la parábola de los talentos. Y la circunstancia de que necesitara negociar el documento para hacer frente a una ejecución hipotecaria, no está en pugna con el posterior empleo del dinero. Había mediado tiempo y pudo servir para una y otra cosa.
No podemos percibir que tengan importancia las contra-dicciones a que se refiere el juez entre las declaraciones de Terraza y su esposa en cuanto al conocimiento de ésta sobre en qué se había invertido el dinero.
Lo que el testigo Candelaria puso en boca del demandante en su conversación con Ramos, es tan vago que no puede servir para concluir que se trataba de una cesión simulada. Era lo lógico que Terraza acudiera a Cortés dadas las reía! clones existentes entre ellos y era natural que Cortés deseara ayudar a Terraza y que lo hiciera sin perjudicarse.
*370El demandante dijo que había ido a ver a Palén cuando estaba enfermo. La viuda asegura que el demandante no estuvo a ver a su marido. El conflicto existe-. Son dos tes-tigos igualmente interesados. La corte se inclinó a favor de la viuda. No se trata de un hecho fundamental, decisivo, y aunque se reconociera que la viuda fué la que estuvo en lo cierto, ello implicaría que el demandante no estuvo a ver a Palén y afectaría en general al mayor o menor .grado de credibilidad del demandante como testigo, pero no destruiría por completo los demáís particulares de su declaración.
En manera alguna podemos estar conformes en que las pruebas revelen que en el otorgamiento del pagaré a favor de doña Francisca no mediara causa cierta. La declaración de Terraza sobre la vieja deuda procedente de la liquidación de la casa comercial Palén & Terraza y sobre el otorgamiento de los pagarés, no ha sido destruida por ninguna prueba, y es lógica. Se trataba de una familia. El hecho de que no obstante ser una deuda, Palén la aprovechara para asegurar el futuro a su hermana, nada tiene de particular.
¿Por qué, si se entra en el terreno de las suposiciones, no pensar que al disolverse la sociedad de los hermanos polí-ticos Palén y Terraza, fué Palén el hombre fuerte y listo que quedó aparentemente sin deudas para poder abrirse paso como se abrió en los negocios y Terraza el hombre modesto que asumió todas las cargas?
El carácter de ambos se refleja en los rumbos que siguieron después de la disolución de la sociedad. Palén fue al campo de la lucha activa; Terraza, al de lá dependencia, llevando libros en casas de comercio. Nada de extraño es que Palén fuerte, próspero y activo, amigo de regalar, apareciera como protector aun siendo en verdad deudor, en el modesto hogar de su hermana. Llevaba a él seguramente los extras que no alcanzaba a proporcionar el sueldo de Terraza. Pero de esto a decir que Terraza y su hermana eran insolventes como *371se alegó por los demandados en sn contrademanda, hay gran distancia.
Puede la prueba aportada por los demandados hacer dudar al juzgador, pero no es suficiente como ya hemos dicho para destruir la presunción de verdad que surge del mismo pagaré, para asegurar que son falsas las¡ manifestaciones de Terraza y el demandante.
Siendo ello así es necesariq concluir que la Corte! de Dis-trito cometió los errores que señala el apelante, dehiendo sus sentencia revocarse y dictarse otra declarando la demanda con lugar y sin lugar la contrademanda, todo sin especial condenación de costas.